DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
166378
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/1/2022; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see 9-10, filed 12/27/2021, with respect to claims 41, 53, and 60 have been fully considered and are persuasive.  The rejection under §102 for allegedly being anticipated by Chatterjee (U.S. Patent Application Publication No. 2019/0342944)  claims 41, 53, and 60 has been withdrawn in light of the amendments. 
Applicant’s arguments, see 9-10, filed 12/27/2021, with respect to claims 35, 47, and 59 have been fully considered and are persuasive.  The rejection under §103 for allegedly being obvious over Chatterjee in view of LG (Ri1-1710310, "Discussion of the contents of group common PDCCH")  claims 35, 47, and 59 has been withdrawn in light of the amendments. 
Allowable Subject Matter
Claims 35, 41, 47, 53, 59 and 60 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the mains reason for allowance of the claim under discussion is the inclusion of “receiving further control signaling, from the access node, indicating whether the SFI or a further SFI applies to a subsequent slot in which each symbol is independently configurable as one of the multiple possible symbol types, wherein the further control signaling comprises a block size and a repetition factor; identifying a first plurality of slots to which the SFI applies based on the block size and repetition factor; and determining the type of each of the symbols in the slot based on the number of uplink symbols and the number of downlink symbols” as the prior art of record and the additional references made of record do not in stand-alone form nor in combination read into the disclosed claims.  The prior art of record identifies the frame formats and configuration as identified in WO2017129081A1 to Gong but does not read into the flexible configuration and the identification of parameters that affect subsequent slots.  Additionally, the prior art or record discusses the use of slot format indicator (SFI) as identified in US-20200067676-A1 to Yi which discloses repetition as it pertains to msg3 as it calculates the flexible resource with respect to SFI P.347, but does not address the multiple possible symbols types an is done on this application which recites the block size and repetition factor and identifying the plurality of slots where these symbols are slated.  Claims 41, 47, and 53 receive similar treatment.
Claims 36, 37, 40, 42, 43, 46, 48, 49, 52, 54, 55, 58, are allowed as they depend from an allowed claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: WO2017129081A1 to Gong which discloses frame format configuration; US-20200067676-A1 to Yi which discloses repetition as it pertains to msg3 as it calculate the flexible resource with respect to SFI P.347; US-20200344723-A1 to Babaei discloses .resource block assignments or groups and US-20180070341-A1 to Islam discloses shared resources to improve resource utilization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/PHIRIN SAM/Primary Examiner, Art Unit 2476